



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Brown, 2012
    ONCA 225


DATE:  20120411

DOCKET: C54072

Doherty, Lang and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Quincy Brown

Appellant

Zachary Kerbel, for the appellant

Cindy-Lynn Afonso, for the respondent

Heard: March 14, 2012

On appeal from the convictions entered on November 24,
    2010 by Justice S. Ray of the Ontario Court of Justice, sitting without a jury.

By the Court:


I



[1]

The appellant, Quincy Brown, appeals from his convictions for drug-related
    offences.  Officer Manafo arrested the appellant on the corner of Church and
    Granby Streets in Toronto.  The appellant was in possession of cocaine,
    marijuana and a considerable amount of cash.  He was eventually convicted of
    possession of cocaine, possession of cocaine for the purpose of trafficking,
    and possession of marijuana.  He appeals his convictions.  We would allow the
    appeal, quash the convictions and enter acquittals.


II



[2]

The trial proceeded as a blended
voir dire
.  The appellant alleged
that his arrest
    and subsequent search violated his s. 9
Charter
rights and merited the
    exclusion of the drugs from evidence under s. 24(2) of the
Charter
.  Officer
    Manafo testified that he believed he had reasonable and probable grounds to
    arrest the appellant based on his observations of the appellant from his
    position in the police car.  The search of the appellant was an incident of
    that arrest.  The Crown argued that if there was a s. 9 violation, the drugs
    should not be excluded from evidence under s. 24(2).

[3]

The trial judge initially correctly identified the central issue as
    whether there was a basis for [the officers conclusion] that he had
    reasonable and probable grounds to believe that a drug offence, a possession,
    had been committed.  She appreciated the defence contention that even if
    Officer Manafos evidence was accepted in its entirety, it did not reveal
    grounds for the arrest.

[4]

Unfortunately, instead of deciding whether Officer Manafo had reasonable
    grounds for arrest as he alleged, the trial judge chose to decide whether there
    was cause to detain the appellant.   On this issue, after considering the
    evidence of Officer Manafo and his partner, Officer Szarzec, the trial judge
    determined that if she believed their evidence, there were reasonable and probable
    grounds for [the officer] to investigate and detain Mr. Brown, and to commence
    searching him in the manner that he did and then, given what he was finding
    [drugs], to arrest him.  After reviewing the evidence of Mr. Brown and
    deciding that the officers evidence was credible, the trial judge concluded
    that she was satisfied that they [the officers] had reasonable and probable
    grounds to pursue their investigation and eventually arrest Mr. Brown.

[5]

The issue determined by the trial judge  that is, whether there were
    grounds to detain and eventually to arrest  was not the issue raised by the
    evidence.  The officer purported to have reasonable and probable grounds to
    arrest and, on his evidence, did arrest the appellant and search him as an incident
    to that arrest.  The trial judge had to decide not whether there was a basis to
    eventually search the appellant, but whether the officer had grounds to arrest
    the appellant when he left his cruiser and physically confronted the appellant
    on the street.

[6]

It may be that the trial judge conflated the question of arrest with the
    question of detention because, in her view, any detention would inevitably have
    led to the discovery of the drugs.  With respect, if she took that approach, it
    was not warranted on this record.


III



[7]

The appellants claim that his s. 9 rights were breached was based on
    the contention that Officer Manafo did not have reasonable and probable grounds
    to arrest him.  The trial judge erred in law in failing to determine that
    issue.  In the absence of any determination by the trial judge, we propose to
    review the evidence, and assuming the credibility of the police evidence, to
    determine whether it provided the requisite reasonable and probable grounds.

[8]

Officer Manafo and Officer Szarzec were in a police cruiser in the early
    evening on an April day.  Officer Manafo was driving and Officer Szarzec was in
    the front passenger seat.  The cruiser was proceeding north on Church Street
    approaching Granby Street.

[9]

Officer Szarzec was looking at the sidewalk, but did not notice any unusual
    behaviour.  Officer Manafo, the driver of the police vehicle, noticed a 67
    male black who was wearing a distinctive green baseball cap.  This was the
    appellant.  The appellant had his back to the cruiser.

[10]

Officer
    Manafo testified that he could see the appellant fully extend his right arm with
    a closed fist towards a second person.  Officer Manafo could not tell whether
    the person was male or female.  The second person was facing in the direction
    of the police car.  This second person did not extend his or her hand towards
    the appellant or reciprocate in any way to the gesture made by the appellant.

[11]

Officer
    Manafo then saw the second person turn around abruptly and walk north at a fast
    pace.  The officer also watched the appellant cross Church Street moving westbound
    from the northeast corner to the northwest corner.  As he moved, Officer Manafo
    noted that the appellant had his right hand by his side and that it remained closed.

[12]

Officer
    Manafo testified that the way the appellant held his hand led him to believe that
    the appellant was concealing drugs in his hand.  He also indicated that his
    belief that a drug transaction was ongoing was based in part on his experience
    of seeing hand-to-hand transactions in the past and arresting people based on
    that.  Officer Manafo did not particularize how it was that his prior experience
    led to this conclusion.

[13]

We
    accept that Officer Manafo honestly believed that the appellant was in
    possession of drugs and had attempted a hand-to-hand transaction.  We also
    accept that his prior experience with drug dealing is properly taken into
    account in assessing whether he had reasonable and probable grounds.

[14]

In
    our view, however, there must be something in the conduct observed by the
    officer, placed in the context of the rest of the circumstances, that lends some
    objective justification or verification to the officers belief.  Section 495 of
    the
Criminal Code
and, more importantly, s. 9 of the

Charter
demand that the belief be reasonable, meaning that a reasonable person
    standing in the shoes of the police officer be able to see the grounds for the
    arrest.  Without this objective component, the scope of the police power to
    arrest would be defined entirely by the police officers perception of the
    relevant circumstances.   The individuals constitutional right to be left
    alone by the state cannot depend exclusively on the officers subjective
    perception of events regardless of how accurate that perception might be.  The
    issue is not the correctness of the officers belief, but the need to impose
    discernable objectively measurable limits on police powers.

[15]

The
    appellants interaction with the person facing him on the city sidewalk does
    not, in our view, provide any objective basis upon which to believe that the
    two persons were engaged in a drug transaction.  Nor does the fact that the two
    persons then walked away from each other make that interaction any more
    suspicious.  Officer Manafos evidence that the second person may have walked
    away from the appellant because he or she caught sight of the police cruiser is
    speculation.

[16]

Perhaps
    the best indication that there was nothing particularly suspicious in the
    conduct is the fact that Officer Szarzec, who was in a better position to see
    the conduct than Officer Manafo, did not notice anything about the appellant,
    let alone conduct that would cause him to be suspicious.  It is also telling
    that Officer Szarzec indicated that even if he had witnessed the movements
    described by his partner, he would not have arrested the appellant based on
    those movements.  Officer Szarzec testified that he would have spoken to the
    appellant or briefly detained him for investigative purposes.

[17]

Officer
    Manafo put some emphasis on the way in which the appellant held his right hand
    both during and after the interaction with the other person.  Without some
    explanation from Officer Manafo as to why these actions were of some particular
    significance in the drug world, they do not elevate the circumstances to reasonable
    and probable grounds to arrest the appellant: see, for example,
R. v.
    Hanson
, [2009] O.J. No. 4152, at para. 64 (S.C.).

[18]

In
    forming his belief that he had grounds to arrest the appellant, Officer Manafo also
    indicated that the actions took place in a high crime area.  The evidence
    supporting that contention was thin to say the least.  Both police officers
    testified that they were assigned to patrol the area around Church and
    Wellesley Streets in Toronto as part of an anti-violence intervention strategy. 
    Officer Manafo testified that the criminal activity, including drug activity,
    had apparently increased in that area.  The area targeted by the police
    activity was broad and the concerns were not particularized to drug activity or
    the specific location where these events occurred.  There was no evidence that
    the corner where the arrest occurred was considered to be a high drug activity
    area.

[19]

In
    our view, despite the police officers honest belief that he had reasonable and
    probable grounds to arrest the appellant, the totality of the circumstances do
    not provide a basis upon which that belief could be said to be objectively reasonable. 
    The arrest was unlawful and infringed the appellants right not to be
    arbitrarily detained.


IV



[20]

Having
    found no
Charter
violation, the trial judge did not address s. 24(2)
    of the
Charter
.  Given this courts finding that the appellant was
    arbitrarily detained in violation of s. 9 of the
Charter
, it is
    necessary to determine whether the evidence of the appellants possession of
    the controlled substances should be excluded.  While it may be appropriate in
    certain circumstances to order a new trial to determine the admissibility of
    impugned evidence, I am satisfied that in the circumstances of this case the
    record is adequate for this court to conduct the requisite s. 24(2) analysis.

[21]

After
R. v. Grant
, 2009 SCC 32, [2009] 2 S.C.R. 353, the assessment under s.
    24(2) requires a consideration of the seriousness of the police conduct, the
    impact of the breach on the
Charter
protected interests of the
    appellant, and societys interest in an adjudication on the merits of the case.

[22]

The
    Crown argues that Officer Manafo honestly believed that he had grounds for
    arrest and that his conduct in arresting the appellant should be regarded as a
    good faith error and not a deliberate violation of the appellants rights.  We
    accept that Officer Manafo honestly believed he had grounds to arrest. 
    Nonetheless, his actions demonstrate a significant disregard for the
    appellants right to be free from arbitrary detention.

[23]

Officer
    Manafo did not turn his mind to the possibility of exercising police powers
    short of actual arrest.  He would not agree that any further investigation was appropriate.
    On any reasonable view and, we add, the view of his partner, further
    investigation was entirely appropriate before resorting to the coercive actions
    of an arrest.

[24]

Officer
    Manafo explained his perspective in these terms:

Were able to effect an arrest and release unconditionally if
    need be.  Worst case, scenario, if there is nothing further to investigate the
    individual can be released unconditionally.  As in with this case, where there
    is further investigation warranted, it works out to a win-win situation.

[25]

It
    is apparent that Officer Manafo sees arrest as the best tool when investigating
    crime.  He arrested in this case, as he apparently routinely does, without
    considering other options because in his mind, if it turns out there are no
    grounds for the arrest, the individual will be released.  To Officer Manafo, there
    is no harm in an arrest if it is brief.  The officer does not appear to understand
    that arrest is a serious intrusion on the personal autonomy of the person
    arrested.

[26]

Officer
    Manafos failure to consider less intrusive means of investigating and his
    somewhat cavalier attitude towards the exercise of his powers of arrest make
    this s. 9 violation a serious one:  e.g. see
R. v. Buhay
, [2003] 1
    S.C.R. 631 at paras. 59-60.  The conduct of the officer points towards
    exclusion of the evidence.

[27]

The
    impact of the breach on the appellants
Charter
-protected rights also supports
    exclusion of the evidence.  The police interference caused by his arrest was
    neither fleeting nor technical.  The officers each grabbed the appellants hand
    or arm and made an arrest on a busy public sidewalk.  The police action was highly
    intrusive of the appellants liberty and privacy interests.

[28]

The
    Crown argues that the impact of the officers conduct on the appellants rights
    is lessened because even if the Officer Manafo did not have grounds to arrest
    the appellant, he did have grounds to briefly detain him for investigative
    purposes.  The trial judge found a basis for an investigative detention.  While
    we doubt that the grounds existed even for an investigation detention, we are
    prepared to assume that the officer had those grounds for the purposes of a s.
    24(2) analysis.   The existence of a basis to detain does lessen the negative
    impact of the improper arrest on the appellants rights, however, it does not
    change the fact that he was physically restrained on a public thoroughfare by
    two police officers who had no grounds to do so.  The interference remains
    significant even if some lesser interference was appropriate.

[29]

Finally,
    the fact that the evidence of the seized narcotics was entirely reliable and
    essential to the Crowns case, favours the admission of the evidence under the
    framework established in
Grant
.

[30]

In
    our view, a balancing of these factors leads to the conclusion that a
    reasonable person, informed of the relevant circumstances and familiar with
Charter
values, would conclude that the admission of the evidence in this case would
    bring the administration of justice into disrepute.  The police conduct was
    serious and there was a significant impact on the appellants liberty.  Accordingly,
    the appellants application for exclusion of the evidence should have been
    granted.


V



[31]

The
    appeal will be allowed and the appellants convictions quashed.  In light of
    the absence of other incriminating evidence, an acquittal will be entered.

RELEASED: DD  APR 11 2012

Doherty J.A.

S.E. Lang J.A.

G.J. Epstein J.A.


